PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/915,796
Filing Date: 1 Mar 2016
Appellant(s): Wood et al.



__________________
Kevin S. Lemack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 19 and 20 under 35 U.S.C. § 112 (a) and § 112(b) have been withdrawn.

(2) Response to Argument
In response to appellant’s argument on page 11, specifically that Goodwin ‘312 does not disclose that the “base” 12 has a plurality of extending projections as required by the instant claims, the examiner disagrees. Appellant contends that the flange 62 of projection 64 is mounted to container 18 and not to base (support housing) 12. While, the examiner agrees that a portion (flange 62) of projection 64 is mounted to container 18 the other portion of projection 64 is also mounted to base (support housing) 12. As shown in figure 5 (reproduced below) of Goodwin '312, the base (support housing) 12 is flush mounted to the projection that is received and extends 
    PNG
    media_image2.png
    891
    568
    media_image2.png
    Greyscale

Furthermore, Goodwin illustrates in at least figure 8, that a plurality of projections for attaching (60A, 60B and 60C) may be mounted to base (support housing) 12 as discussed in at least paragraphs 44-47.

    PNG
    media_image3.png
    936
    713
    media_image3.png
    Greyscale

Therefore, it is clear from at least figures 6 and 8 of Goodwin ‘312 that this reference discloses a plurality of extending projections that are attached to the base (support housing) 12.
In response to appellant’s argument on page 12, specifically that Goodwin ‘312 does not disclose or suggest a plurality of fluid aeration elements each having a plurality of apertures configured to releasably engage a respective free end of one of the plurality of extending projections of the base, the examiner disagrees. As shown in figure 2 (reproduced below) of Goodwin ‘312, apertures of tube 70 and 60A provide a plurality of apertures that are configured to releasably engage a respective free end of one of the plurality of extending projections 64 of the base. Therefore, Goodwin ‘312 disclose the claimed element.



    PNG
    media_image4.png
    938
    800
    media_image4.png
    Greyscale

In response to appellant’s argument on page 13, specifically that tube 70 does not comprise a gas permeable material. While tube 70 itself may not comprises a gas permeable material, the fluid aeration element (which included 60A and 70) as previously identified in the Final Office Action dated 10/14/2020 clearly discloses a gas permeable material (gas filter 84) as discussed in paragraph 38 and shown in Fig. 2 (reproduced above). Therefore, Goodwin ‘312 provides a fluid aeration element comprising a gas permeable material.
In response to appellant’s argument on page 13, specifically that the modular fluid aeration device must remain operable...., the examiner disagrees. It appears that Appellant is arguing about how Goodwin ‘312 operates. However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the 
In response to appellant’s argument on pages 13-14, regarding the pore size of the gas permeable material. As discussed above, the fluid aeration element 60A comprises a gas permeable material 84. Furthermore, addition fluid aeration elements (60b and 60C) may be provided as discussed in at least paragraphs 44-47. While Goodwin ‘312 does not explicitly disclose wherein there are first and second fluid aeration elements have different pore sizes, the examiner relied on Goodwin ‘036 for disclosing that it is well known and advantageous to provide the gas permeable material in a variety of different sizes, shapes, designs, and configurations. See paragraph 90 of Goodwin ‘036.
Therefore, the examiner maintains that in view of the teachings of Goodwin ‘036, it would have been obvious to one of ordinary skill in the art to modify the filter within each fluid aeration element of Goodwin ‘312 with varying pore sizes as taught by Goodwin ‘036 to avoid the generation of large gas bubbles which are known to cause undesired turbulence within the culture liquid and provide a uniform distribution of the gas supply without damaging the cells while maintaining sterility of the culture liquid within the container.  No clear arguments against this obviousness rationale have been provided and both a sparger and aeration element are both known to deliver gas.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYDIA EDWARDS/Examiner, Art Unit 1799

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                          
                                                                                                                                                                                                      Conferees:
Michael Marcheschi
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.